Case 1:20-cv-00574-DDD-JPM Document 8 Filed 06/22/20 Page 1of1PagelID#: 24

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
ANTONIO LOVE CIVIL DOCKET NO. 1:20-CV-574-P
Plaintiff
VERSUS) JUDGE DRELL
J. DAUZAT, MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 7), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Complaint (ECF No. 1) is hereby DENIED and
DISMISSED WITH PREJUDCE under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

THUS DONE AND SIGNED at Alexandria, Louisiana, this QQES ot
ia 2020.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

7

 
